Citation Nr: 0126530	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  99 - 06 677A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services rendered at the University of 
California, Davis Medical Center, from March 12, 1998, 
through March 20, 1998. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
service retirement in May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Martinez, California, which denied the veteran's claim for 
reimbursement or payment of the cost of unauthorized medical 
services rendered at the University of California, Davis 
Medical Center in March 1998.  While an October 1998 
Statement of the Case (SOC) indicates that the VAMC 
authorized payment of expenses incurred at the University of 
California, Davis Medical Center, from March 12 to March 13, 
1998, and denied reimbursement for all expenses subsequently 
incurred at that facility, a copy of that determination is 
not of record.  Therefore, the issue on appeal has been 
framed to include expenses for services rendered at the 
University of California, Davis Medical Center, from March 12 
to March 13, 1998.

This case was previously before the Board in December 2000, 
and was remanded for further development of the evidence and 
to notify the appellant of and implement recent changes in 
the law.  There has been a significant change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 114 Stat. 2096, 2099 §§ 2-7, 114 Stat. 2096, 2096-
2099 (effective November 9, 2000) (to be codified as amended 
at  38 U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  The cited law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board's December 2000 Remand order, copied to the 
veteran, provided the requisite notification.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  However, some regulations governing 
reopening of previously and finally denied claims were also 
revised effective the date of publication on August 29, 2001.  
These redefine new and material evidence and the duty to 
assist in applications to reopen previously and finally 
denied claims.  As the instant appeal does not address the 
reopening of previously and finally denied claims, the 
regulations specific to such claims are inapplicable to the 
instant appeal and will not be further identified or 
addressed. 

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2096-2099 (November 9, 2000);  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (November 9, 2000) [to be codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A].  

The record shows that all available and relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained by the originating agency, and that VA's 
duty of notification to the claimant of required information 
and evidence and its duty to assist him in obtaining all 
evidence necessary to substantiate his claim has been fully 
met.  Further, the claimant has been afforded an August 2001 
hearing at the RO before the undersigned traveling Member of 
the Board.  The appellant has not argued a duty-to-assist 
issue in raising the VCAA, nor has he asserted that 
additional notice would have resulted in any new evidence for 
his claim.  As to the impact of the VCAA, the Board concludes 
that there is no question that the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim, and that nothing in the VCAA could 
change that.  The Board concludes that the extensive factual 
development in this case, reflected in the record on appeal 
and in the Board's December 2000 remand for additional 
development of the evidence, indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim.  See 38 U.S.C. 
§ 5103A(a)(2).  

The actions requested in the Board's December 2000 Remand 
order have been satisfactorily completed, and the case is now 
before the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  Service connection has been granted for the residuals of 
a cardiovascular accident, lacunar stroke in the pons, which 
necessitated the veteran's admission to the University of 
California, Davis Medical Center from March 12 to March 20, 
1998, effective March 12, 1998. 

2.  Unauthorized private medical expenses provided the 
veteran at the University of California, Davis Medical Center 
from March 12 to March 20, 1998, were emergent in nature and 
no VA medical facility was feasibly available.  

CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private medical services provided in association 
with the veteran's emergent treatment at the University of 
California, Davis Medical Center, from March 12 to March 20, 
1998, have been met.  38 U.S.C.A. § 1728 (West 1991 & Supp. 
2001);  38 C.F.R. § 17.120, 17.121, 17.130 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evidentiary and Procedural History

Service connection is in effect for arteriosclerotic hear 
disease with atrial fibrillation and hypertension, evaluated 
as 30 percent disabling; for a cardiovascular accident, 
lacunar stroke in the pons, evaluated as 100 percent 
disabling from March 12, 1998, and as 10 percent disabling 
from October 1, 1998; for hiatal hernia with peptic 
esophagitis and healed duodenal ulcer, evaluated as 10 
percent disabling; and for postoperative residuals of 
multiple subcutaneous lipomata, evaluated as noncompensably 
disabling.  The veteran's combined service-connected 
disability rating is 40 percent from June 1, 1970; 100 
percent from March 12, 1998; and 40 percent from October 1, 
1998.  A total disability rating based on unemployability due 
to service-connected disabilities is in effect from October 
1, 1998.  

The veteran, a resident of Tucson, Arizona, has contended 
that the evidentiary record establishes that while traveling 
in northern California on March 12, 1998, he suffered a 
cardiovascular accident, lacunar stroke to the pons, and was 
admitted to the Emergency Room, University of California, 
Davis Medical Center, for emergent treatment.  He further 
contends that his physicians requested transfer to a VA 
medical facility, but he was refused admission to any such 
facility.  It is contended that medical records created at 
the University of California, Davis Medical Center, document 
the emergent nature of his admission and treatment as well as 
his request for transfer to a VA medical facility, but that 
he was refused admission to any northern California VA 
medical facility and that, in any event, the emergent nature 
of his medical condition, including ongoing residuals, 
precluded such transfer, as he was being maintained on a 
feeding tube because of difficulty swallowing secondary to 
his cardiovascular accident, lacunar stroke to the pons.  

Medical records from the Emergency Department, University of 
California, Davis Medical Center, show that the veteran 
arrived by ambulance at 8:00 a.m. on March 12, 1998.  He 
indicated that he awoke on March 12, 1998, with numbness of 
the right face and right arm and leg, a right-sided facial 
droop, slurred speech, and a slight lightheadedness.  
Emergency department records revealed that muscle strength on 
admission was 4/5 on the right versus 5/5 on the left, and 
pronator drift was noted on the right.  Emergent medical 
treatment was initiated, including an electrocardiogram 
(EKG), a chest X-ray, a computerized axial tomography (CAT 
scan) of the head, a carotid ultrasound and Doppler, and a 
neurologic consult, and a nasogastric feeding tube was placed 
because of poor swallowing.  Physician's progress notes on 
the day of admission revealed that the veteran awoke with 
right-sided numbness and hemiparesis; and that he dragged his 
right leg, had diminished sensation to light touch and 
pinprick on the right, exhibited clumsiness on the right 
side, had dysarthric speech, and had respiration problems and 
difficulty swallowing, with persistence of symptoms since 
onset.  The assessment was subcortical infarct in the 
cerebral region or lacunar infarct in the pons, although 
atrial fibrillation emboli were not ruled out.  The CAT scan 
revealed a new infarct of the pons, as well as evidence of an 
old corona radiata left lacuna infarct.  The attending 
physician's admission and progress notes indicated that plans 
to transfer the veteran to a VA medical facility as he had 
requested should be discontinued.  The presence of the 
veteran's nasogastric feeding tube was noted on chest X-rays 
on March 14 and again on March 18, 1998.  Following continued 
treatment, the veteran was discharged from the University of 
California, Davis Medical Center, on March 20, 1998.  

On March 23, 1998, the veteran filed a claim for an increased 
rating for his heart and ulcers, citing treatment at the 
VAMC, Tucson, and treatment at the University of California, 
Davis Medical Center, for stroke, heart, and high blood 
pressure.  

A report of VA neurological examination conducted in April 
1998 noted that the veteran was diagnosed with 
arteriosclerosis and paroxysmal atrial fibrillation during 
active service in 1970; that he was service-connected for 
atherosclerosis with paroxysmal atrial fibrillation; that he 
had a history of two lacunar strokes in the past three years, 
the most recent in the previous month; and that the veteran 
had mild to moderate dysarthria, walked with a walker due to 
right-sided weakness, and was unable to tandem walk.  The 
examiner expressed the opinion that such strokes could have 
been precipitated by emboli from the atrial fibrillation or 
small vessel disease causing thrombosis resulting from his 
longstanding hypertension.  An April 1998 VA cardiology 
examination showed that the veteran was service-connected for 
atherosclerotic heart disease, atrial fibrillation, and 
hypertension; that he had strokes in 1995 and recently in 
March 1998, that the veteran was certainly under an increased 
risk for strokes due to his paroxysmal atrial fibrillation; 
and that the echocardiograms performed at the VAMC, Tucson, 
and at the University of California, Davis Medical Center, 
disclosed no emboli in the heart itself.  

The evidentiary record and the October 1998 Statement of the 
Case issued in the instant appeal show that on July 13, 1998, 
the VA's Northern California Health Care System, Martinez, 
California, received an invoice for the veteran's medical 
expenses incurred during the veteran's admission at the 
University of California, Davis Medical Center; that a 
decision not to pay was made because the veteran's treatment 
was not for a service-connected condition or a condition 
adjunct to his service-connected disabilities; that the 
veteran subsequently filed VA Form 10-583, Claim for Payment 
of Cost of Unauthorized Medical Expenses, and that claim was 
gain denied; and that the veteran was notified of that 
decision and filed a timely Notice of Disagreement.  On 
September 2, 1998, VA's Northern California Health Care 
System received a copy of a rating decision granting service 
connection for the veteran's cardiovascular accident, lacunar 
stroke in the pons, rated as 100 percent disabling, effective 
March 12, 1998, and as 10 percent disabling effective October 
1, 1998.  

On September 9, 1998, the Fee Services Section authorized 
payment of the veteran's unauthorized medical expenses at the 
University of California, Davis Medical Center, for his 
hospitalization on March 12 and 13, 1998, but denied payment 
for medical services rendered throughout the remainder of the 
veteran's stay at the private medical facility on the grounds 
that the veteran was stable and could have transferred to a 
VA medical facility after March 13, 1998.  However, the 
reason for decision set forth in the October 1998 Statement 
of the Case again informed the veteran that payment for 
unauthorized medical expenses at the University of 
California, Davis Medical Center, was denied because his 
treatment was not for a service-connected condition or a 
condition adjunct to his service-connected disabilities.  The 
veteran subsequently perfected his appeal.  A March 2000 
letter from the Acting Chief of VA's Northern California 
Health Care System, Martinez, California, informed the 
veteran that his claim remained denied.  

At his personal hearing held before the undersigned traveling 
Member of the Board in August 2001, the veteran revoked his 
appointment of his service organization representative, and 
appeared as his own representative.  He testified that a 
medical emergency led to his hospitalization at the 
University of California, Davis Medical Center, from March 12 
through March 20, 1998; that the VA's Northern California 
Health Care System, Martinez, California, was called and 
denied him admission to a VA medical facility because they 
stated that he was not service-connected for the disability 
for which he had been admitted; and that the Tucson VA 
Medical Center recommended that he should be transferred to 
that facility, a distance of 1,200 miles.  He related that he 
was unable to travel because of difficulty swallowing, which 
required that he be fed with a gastric tube and oral syringe, 
and that he was released on March 20, 1998, and transferred 
to the VAMC, Tucson.  He related that he had extreme 
difficulty in speaking while hospitalized at the University 
of California, Davis Medical Center; that he continued to be 
fed through a tube during his subsequent stay at the VAMC, 
Tucson, and after his wife took him home after hospital 
discharge.  He further testified that service connection was 
granted for his cardiovascular accident, lacunar stroke in 
the pons, effective March 12, 1998, and that the VA's 
Northern California Health Care System could have obtained 
the medical evidence showing his service-connected 
atherosclerotic heart disease with atrial fibrillation and 
that he was being treated for hypertension and stroke 
prevention by simply calling the VAMC, Tucson, or by speaking 
with the treating physicians at the University of California, 
Davis Medical Center.  A transcript of his testimony is of 
record.  

II.  Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 38 U.S.C.A. § 
1728 (West 1991);  38 C.F.R. § 17.120 (2001).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2001).

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a)	Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b)	Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.  38 C.F.R. §17.121 
(2001).

There is no question that the veteran was hospitalized under 
emergent conditions at the Emergency Department, University 
of California, Davis Medical Center, following a 
cardiovascular accident, lacunar stoke in the pons, on March 
12, 1998.  The medical evidence of record demonstrates that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health, and the record clearly 
shows that such event resulted in numbness of the veteran's 
right face and right arm and leg, a right-sided facial droop, 
dysarthria (slurred speech), lightheadedness, weakness and 
pronator drift on the right side, and difficulty swallowing 
which necessitated the placement of a feeding tube; and that 
such was event was adjunct to his service-connected 
arteriosclerotic heart disease with atrial fibrillation and 
hypertension.  Further, upon receipt of medical evidence from 
the private medical facility and VA examinations and medical 
opinions, service connection was granted for that specific 
disability, effective March 12, 1998, the date of his 
admission to the private medical facility.  (The regulation 
does not unequivocally require that the administrative 
determination of service connection precede the treatment in 
question.)  Thus the requirements of §§ 17.120(a) and (b), as 
set forth above, were each met at the time of his admission 
to the Emergency Department, University of California, Davis 
Medical Center, on March 12, 1998.  Further, the record shows 
that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable in view of 
the veteran's medical condition, or treatment had been or 
would have been refused.  38 U.S.C.A. § 1728 (West 1991);  38 
C.F.R. § 17.120 (2001).  In the event, the record shows that 
the emergent nature of the veteran's lacunar stroke of the 
pons and the residuals thereof required immediate medical 
treatment and diagnostic testing; that the nearest VA medical 
facilities were located at Sacramento, Livermore, or San 
Francis; that as such they were not feasibly available given 
the veteran's condition, and that the record demonstrates 
that any attempt to use those VA facilities would not have 
been reasonable, sound, wise, or practicable given the nature 
and extent of the disabling residuals stemming from the 
veteran's lacunar stroke of the pons, thus satisfying the 
requirement of § 17.120(c).  

It is further undisputed that the treating private medical 
facility contacted VA regarding transfer of the veteran, and 
was informed that service-connection was not in effect for 
the condition which necessitated the veteran's emergent 
admission and his further diagnostic evaluation and 
treatment.  The Board is of the opinion that it is 
unreasonable to expect that the veteran, following a stroke, 
would be able to engage in explanation and argument with VA 
authorities regarding any relationship between his March 12, 
1998, admission and his service-connected disabilities, even 
assuming his dysarthria permitted him to be intelligible at 
that point.  

Moreover, the record shows that at the time authorization for 
emergent private treatment was denied, medical evidence in 
the possession of VA clearly showed that service connection 
was in effect for arteriosclerotic heart disease with atrial 
fibrillation and hypertension, and the veteran was receiving 
treatment at VA medical facilities in his home state for 
poorly-controlled hypertension.  Again, the record shows that 
service connection has been granted for a cardiovascular 
accident, lacunar stoke in the pons, secondary to the 
veteran's service-connected arteriosclerotic heart disease 
with atrial fibrillation and hypertension, effective on and 
after March 12, 1998, the date of his admission to the 
University of California, Davis Medical Center, on an 
emergent basis.  

The payment by VA of the veteran's unauthorized medical 
expenses at the University of California, Davis Medical 
Center, for medical services rendered on March 12 and 13, 
1998, renders moot any question as to whether a medical 
emergency existed at the time the veteran was admitted 
through the Emergency Department on March 12, 1998, or 
whether he otherwise met the requirements for entitlement to 
such reimbursement or payment of unauthorized costs.  
However, VA continued its denial of unauthorized medical 
expenses after March 13, 1998, asserting that the veteran was 
then stable for transfer to a VA medical facility.  The 
medical evidence of record shows that following his 
admission, the veteran underwent multiple emergent diagnostic 
tests, as well as the placement of a nasogastric feeding tube 
due to difficulty swallowing secondary to his stroke.  That 
nasogastric feeding tube is clinically shown to have remained 
in situ through at least March 18, 1998, and the veteran has 
testified that it was required throughout his treatment and 
during subsequent treatment at the VAMC, Tucson. 

In addition, an emergency shall be deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment, a veteran:

(a)	Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b)	Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.

However, the record in this case fails to show that a VA 
physician made the required determination that the veteran 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or that the veteran could have reported to a VA 
medical center for continuation of treatment for the 
disability.  To the contrary, the medical record shows that 
the veteran continued to manifest numbness of the right face 
and right arm and leg, a right-sided facial droop, dysarthria 
(slurred speech), lightheadedness, weakness and pronator 
drift on the right side, and difficulty swallowing which 
necessitated the placement of a feeding tube; and to require 
monitoring and laboratory testing to ascertain his medical 
status and treat any additional or subsequent acute lacunar 
infarctions in the pons or elsewhere.  

Further, there is no evidence which shows or tends to show 
that the veteran procured his emergency medical treatment 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2001).  In fact, the 
evidence makes it clear that the veteran would have preferred 
to have been treated at a VA medical facility capable of 
providing adequate medical treatment for his residuals of a 
cardiovascular accident, lacunar stoke in the pons, secondary 
to his service-connected arteriosclerotic heart disease with 
atrial fibrillation and hypertension, and the record 
militates against a conclusion that the veteran procured 
medical treatment through private sources in preference to 
available Government facilities.  38 C.F.R. § 17.130 (2001).  
The Board has taken the testimony of the veteran into 
consideration, and finds it to be both credible and 
persuasive.  


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services rendered at the University of 
California, Davis Medical Center, from March 12, 1998, 
through March 20, 1998, is granted. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

